DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Fashihuddin et al. (Publication Number 20100241652), teaches spanning multiple protected databases for retrieving or modifying information. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claim 1 as “obtain a search query associated with a user account, wherein a search engine is unable to access a private repository accessible to an application executed by the computing device, the private repository not indexable by the search engine and being associated with an enterprise, wherein a browser installed on a client device is configured to separately submit the search query to the search engine and the application, the application identifying a resource stored in the private repository accessible to the application that is relevant to the search query; identify, independent of a plurality of search results returned to the browser by the search engine, the resource stored in the private repository that is relevant to the search query; and transmit the resource to an agent application installed on the client device in a notification, the notification being transmitted independent of the plurality of search results returned to the browser by the search engine and comprising a notification sent using an operating system application programming interface (API) associated with the client device, the notification rendered on a display of the client device that the resource is available via the private repository”, and equivalently in independent claims 7 and 16.
Dependent claims 1, 2-6, 8-15 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198